DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claim 9 has been amended and the rejection under 35 U.S.C. § 112(b) has been withdrawn due to applicants amendments. 
Allowable Subject Matter
Claims 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a method for estimating a hardness of a cold worked component the method involves compressing a test piece mounted in mounting base by punch, the test piece for hardness measurement having hollow portion of shape corresponding to shape of contact surface of punch is produced, the hardness of test piece for hardness measurement is measured (S120) in several hardness measurement positions of measurement direction in independent claim 9 when combined with the limitations of, the considerable plasticity distortion of test piece for hardness measurement is calculated by numerical analysis, the hardness-equivalent plasticity distortion curve is acquired (S130) based on hardness and considerable plasticity distortion at measurement position, the value of considerable plasticity distortion of clod working component is calculated by numerical analysis, the hardness is specified from value of considerable plasticity distortion of arbitrary portions of calculated clod working component based on hardness-equivalent plasticity distortion curve also in independent claim 9 distinguish the present invention from the combined prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855